ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that STEPHEN P. KERNAN, of BRIDGETON, who was admitted to the bar of this State in 1981, be immediately transferred to disability inactive status, and STEPHEN P. KERNAN having consented to the transfer, and the Office of Attorney Ethics having no objection to the transfer, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-9, STEPHEN P. KERNAN is transferred to disability inactive status, effective immediately and until further Order of the Court; and it is further
ORDERED that STEPHEN P. KERNAN is ineligible to practice law; and it is further
ORDERED that STEPHEN P. KERNAN be restrained and enjoined from practicing law while he is on disability inactive status; and it is further
ORDERED that STEPHEN P. KERNAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.